June 26, 2009


Mr. Wayne H. Paris
Gillis, Paris & Heinrich, P.L.L.C.
8 Greenway Plaza, Suite 818
Houston, TX 77046
Ms. Cynthia W. Hamilton
Assistant Disciplinary Counsel
PO Box 12487
Austin, TX 78711-2487

RE:   Case Number:  08-0705
      Court of Appeals Number:
      Trial Court Number:  BODA# 41135

Style:      IN THE MATTER OF BOMA O. ALLISON

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed opinion/s  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
| | |